DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3 were rejected in Office Action from 12/06/2021.
Applicant filed a response and amended claim 1.
Claims 1 and 3 are examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. Patent Application Publication 2017/0334310) and further, in view of Iwasaki et al. (U.S. Patent Application Publication 2002/0162694) and Tanaka (U.S. Patent Application Publication 2007/0259254).
 Regarding claims 1, Yokoyama discloses a fuel cell unit (i.e., on board battery) (1) (paragraph [0030]) comprising:
a fuel cell stack (i.e. two battery modules) (5) (paragraph [0030]) including a plurality of fuel cells stacked (i.e., battery cells) (16) (see figure 2) (paragraph [0042]);
an electrical device (i.e. high voltage device) (17 (18) (19) (paragraph [0044]-[0045])
a harness (i.e. terminal strip and electric wires) (7) (8) connected to the electrical device (paragraph [0017], [0036]); and
a casing (i.e. housing case) (3) incorporating the fuel cell stack, the electrical device, and the harness, (paragraph [0047]) (as shown in figure 2) wherein
the casing includes a first accommodation portion (i.e. lower housing) (3b), a second accommodation portion (i.e. upper housing) (3a) and a partition wall (partition plate) (6) (as shown in figure 2) (paragraph [0035]) provided with a first communication hole (6c) (paragraph [0035]-[0036], the first accommodation portion (3b) accommodating the fuel cell stack (5) and the second accommodation portion (3a) accommodating the electrical device (17) (18) (19), the partition wall (6) partitioning the first accommodation portion and the second accommodation portion (as shown in figure 1-2), 
the partition wall is provided with a plurality of second communication hole (6a, 6b – plurality of holes, 6d – second communication hole) (see figure below) (paragraph [0035]) thorough which the first accommodation portion and the second accommodation portion communicate with each other in addition to the first communication hole (as shown in figure 2 and figure 4); and
a controller configured to control the electrical device, wherein the controller is accommodated in the first accommodation portion (3b) (paragraph [0043]).
Yokoyama does not explicitly disclose the particulars of the harness connecting the controller and electrical device with each other and passing through the first accommodation portion. Nonetheless, Yokoyama disclose the harness connects with a control and power supply circuit (paragraph [0036]) and the housing (paragraph [0040]) suggesting the harness providing connections with all components of the fuel cell unit. A person having ordinary skill in the art would understand that the components of the fuel cell unit would need connection with each other in order to transmit the required signal or electrical power. As such, it would be obvious to utilize the harness to connect the controller and electrical device with each other or any other component within the fuel cell unit. In addition, it has been held in the courts that the rearrangement of part is an obvious matter of design choice (see MPEP 2144.04 VI).
As to the particulars of the plurality of the fuel cells generating power upon receiving hydrogen and oxygen, while not explicitly articulated in the prior art, it is well known and conventional that most fuel cells work on the same principle of using hydrogen gas and oxygen gas as fuel for power generation1. Nonetheless, additional guidance is provided below.
Isakawa, also directed to a fuel cell, teaches a fuel cell (4) for use in vehicles (abstract) (figure 1) which generates power using hydrogen and oxygen (paragraph [0007]). Same as Isakawa, Yokoyama teaches the fuel cell is utilized in vehicles (paragraph [0004]). 
Yokoyama does not explicitly teach the particulars of the fuel cell generating power upon receiving hydrogen and oxygen supplied. However, Isakawa teaches is known in fuel cells applicable for vehicles to use hydrogen and oxygen to generate power. Yokoyama and Isakawa are analogous art as they recognize the same technical difficulty, namely fuel cells to power vehicles. It would therefore been obvious to a person having ordinary skill in the art to have used hydrogen and oxygen in the fuel cell of Yokoyama to power a vehicle as taught by Isakawa since hydrogen and oxygen are generally known as fuel sources to generate power for a variety of applications to include vehicles. As to the plurality of fuel cells, as indicated above Yokoyama teaches a plurality of stacked battery cells. Nonetheless, individual fuel cells can be stacked to provide more power. The taller the stack the more power it generates. Because of the known stackability configuration of fuel cells, a skilled artisan can consider utilizing a plurality of fuel cells stacked as it is known fuel cells can be manufactured to scale for a variety of power needs to include for example vehicles, manufacturing facilities, etc.

    PNG
    media_image1.png
    891
    584
    media_image1.png
    Greyscale

Yokoyama disclose a portion close to a center of the casing in a predetermined direction includes a larger number of the second communication holes than on an end portion of the casing, in the predetermined direction, in the partition wall (as shown in figure 2 above) (i.e., as shown in figure above, second plurality of holes 6a, 6b are in the center and larger while second hole 6d is at an end portion and smaller).
Yokoyama does not teach the particulars of the plurality of second communication holes release pressure in case of abnormal hydrogen combustion upon hydrogen leakage from the fuel cell stack and are provided such thatPage 2 of 5Appl. No. 15/935,125 Reply to December 6, 2021 Non-Final Office Action March 2, 2022a movement distance of shock waves occurring as a result of the hydrogen combustion is shortened compared to a fuel cell unit not comprising the plurality of second communication holes. However, such limitation is interpreted as a functionally defined limitation of the claimed fuel cell unit. It is submitted that fuel cell unit of Yokoyama possess the requisite claimed structure (i.e., fuel cell stack, electrical device, harness, casing, partition wall, controller), such that it would necessarily follow that the system would be expected to perform the recited functionality. Yokoyama teaches the plurality of holes therefore, in the event where a hydrogen leak occur, it would be expected for the holes to provide a way for pressure or gas to be released. Nonetheless, additional guidance is provided below.
Tanaka, also directed to a fuel cell unit casing (abstract), teaches a casing including a plurality of holes (i.e., depressurizing holes) (32) to release inner pressure of the fuel cell casing  (paragraph [0014], [0016], [0036]) (see figures 1-2) and further teaches that the release of pressure prevents the casing from being destroyed (i.e., destructive pressure of the casing) (paragraph [0036]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell unit of Yokoyama to include a casing having a partition wall with a plurality of holes where the holes function as holes to release pressure as taught by Tanaka in order to prevent the casing from being destroyed in the event of a gas leak. 
Regarding claim 3, Yokoyama disclose the first communication hole is formed in an end portion of the partition wall (as shown in figure 2 above).

Response to Arguments
Examiner appreciates the amendments to the claims therefore, the previous rejection of claim 1 under 112(a) is withdrawn from the record. 
Applicant arguments from 03/02/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Tanaka. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka et al. (U.S. Patent Application Publication 2002/02187380).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Energy 101: Fuel Cell Technology. https://www.energy.gov/eere/videos/energy-101-fuel-cell-technology